Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 30, 2016

The Court of Appeals hereby passes the following order:

A17A0523. MARK ZEIGLER v. HSBC BANK USA, N. A.

      This case began as a dispossessory proceeding in magistrate court. In 2014,
the magistrate court entered default judgment and a writ of possession in favor of
HSBC Bank USA, N. A.            Defendants Mark and Sharvishia Zeigler filed an
application for discretionary review of that ruling in this Court, but we transferred the
matter to the state court because a party aggrieved by a magistrate court ruling must
first seek review in the state or superior court. See Case No. A15D0011, transferred
September 15, 2014. On July 7, 2016, the state court entered an order dismissing the
Zeiglers’ appeal. On August 8, 2016, Mark Zeigler filed a notice of appeal to this
Court.1 We lack jurisdiction for two reasons.
      First, because the order at issue disposes of a de novo appeal from a magistrate
court decision, Zeigler was required to follow the discretionary appeal procedure to
obtain review before this Court. See OCGA § 5-6-35 (a) (11); Strachan v. Meritor
Mortgage Corp. East, 216 Ga. App. 82, 82 (453 SE2d 119) (1995). His failure to do
so deprives us of jurisdiction over this direct appeal.
      Second, OCGA § 44-7-56 provides that an appeal from a dispossessory
judgment must be filed within seven days of the date the judgment was entered.
Zeigler filed his notice of appeal 32 days after entry of the state court order he wishes

      1
         Although attorney Grady Roberts has been representing the Zeiglers in this
matter, the notice of appeal states that Roberts “failed to appear at any of the hearings
for which he was retained” and neglected to file a notice of appeal due to an asserted
“difficulty with the ‘e-filing system.’” Accordingly, Mark Zeigler filed the notice of
appeal pro se.
to appeal. Therefore, the appeal is untimely.
      For these reasons, this appeal is hereby DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       11/30/2016
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.